Case 2:19-bk-50604         Doc 54    Filed 01/22/21 Entered 01/22/21 13:23:35               Desc Main
                                     Document Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

In re:                                                      Case No. 19-50604
         John Ray Henson Jr.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Edward A Bailey, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/01/2019.

         2) The plan was confirmed on 04/08/2019.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
 NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/27/2019.

         5) The case was dismissed on 10/26/2020.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 2:19-bk-50604               Doc 54     Filed 01/22/21 Entered 01/22/21 13:23:35                      Desc Main
                                            Document Page 2 of 3



 Receipts:

           Total paid by or on behalf of the debtor                  $3,319.29
           Less amount refunded to debtor                                $0.00

 NET RECEIPTS:                                                                                          $3,319.29


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $3,063.66
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $192.63
     Other                                                                         $63.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $3,319.29

 Attorney fees paid and disclosed by debtor:                        $90.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim       Principal      Int.
 Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
 Andy Calif Bail Bonds                 Unsecured         700.00           NA              NA            0.00       0.00
 Asset Acceptance LLC                  Unsecured            NA            NA              NA            0.00       0.00
 Charter Communications                Unsecured         162.00           NA              NA            0.00       0.00
 Chase Card Services                   Unsecured            NA            NA              NA            0.00       0.00
 City of Pataskala                     Unsecured      1,500.00            NA              NA            0.00       0.00
 Fairfield County Common Pleas Court   Unsecured         452.00           NA              NA            0.00       0.00
 INTERNAL REVENUE SERVICE              Unsecured            NA           0.00          915.98           0.00       0.00
 INTERNAL REVENUE SERVICE              Priority      10,000.00           0.00        2,693.13           0.00       0.00
 Licking County Municipal Cout         Unsecured      1,668.75            NA              NA            0.00       0.00
 Licking County Treasurer              Priority       7,000.00           0.00        5,859.24           0.00       0.00
 Mary Snider                           Priority             NA            NA              NA            0.00       0.00
 Mary Snider                           Priority             NA            NA              NA            0.00       0.00
 Monterey Financial Service            Unsecured            NA            NA              NA            0.00       0.00
 MRC Receivables Corp                  Unsecured      1,288.67            NA              NA            0.00       0.00
 Ohio Bureau Of Motor Vehicles         Unsecured      1,200.00            NA              NA            0.00       0.00
 Ohio Department Of Taxation           Priority       5,000.00            NA              NA            0.00       0.00
 PORTFOLIO RECOVERY ASSOC              Unsecured            NA           0.00          721.84           0.00       0.00
 Progressive Direct Insurance Co       Unsecured      3,490.34           0.00        3,849.99           0.00       0.00
 RESURGENT CAPITAL SERVICES            Unsecured            NA           0.00          396.71           0.00       0.00
 Sears/cbna                            Unsecured            NA            NA              NA            0.00       0.00
 TELHIO CREDIT UNION                   Unsecured      1,232.12           0.00        1,232.12           0.00       0.00
 TELHIO CREDIT UNION                   Unsecured      1,232.12            NA              NA            0.00       0.00
 The Energy Cooperative                Unsecured      1,600.00            NA              NA            0.00       0.00
 The Licking County Board of Health    Unsecured            NA            NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 2:19-bk-50604         Doc 54     Filed 01/22/21 Entered 01/22/21 13:23:35                  Desc Main
                                      Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00               $0.00            $0.00
       Mortgage Arrearage                                       $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                  $0.00               $0.00            $0.00
       All Other Secured                                        $0.00               $0.00            $0.00
 TOTAL SECURED:                                                 $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                $0.00            $0.00
        Domestic Support Ongoing                               $0.00                $0.00            $0.00
        All Other Priority                                 $8,552.37                $0.00            $0.00
 TOTAL PRIORITY:                                           $8,552.37                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                               $7,116.64                $0.00            $0.00


 Disbursements:

         Expenses of Administration                              $3,319.29
         Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                        $3,319.29


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/22/2021                             By:/s/ Edward A Bailey
                                                                          Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
